Sherwood, J.
— The defendant was prosecuted for arson in the fourth degree, the indictment being as follows:
“State op Missouri,! “County of Dent. / ss.
“The grand jurors for the State of Missouri, summoned from the body of Dent county, and duly impan*345eled, sworn and charged, upon their oaths present that John Harvey, at and in said county of Dent, on the 1st day of February, 1894, did then and there unlawfully, willfully, maliciously and feloniously set fire to and burn certain chattels and personal property belonging to one John W. Robnett, a citizen of Dent county, which said property was then and there situate on the farm and premises of said John W. Robnett, in said Dent county and State aforesaid; said chattels and personal property consisting of three certain ricks or stacks of hay of the value of thirty dollars, contrary to the form of the statute in such cases made and provided, and against the peace and dignity of the State.
“J. J. Cope, Prosecuting Attorney.”
Being tried, the defendant was found guilty, and four years’ imprisonment in the penitentiary were awarded to him.
The indictment is founded on section 3518, Revised Statutes 1889, in these words: “Every person who shall willfully set fire to and burn 'any goods, wares or merchandise or other chattels of another not the subject of arson in the third degree, or any stack of grain of any kind belonging to another, or any grain, grass or herbage growing or standing in the field, or any nursery or orchard of fruit trees, or any fence or hedge belonging to another, or any bridge or causeway not the subject of arson in the first degree, shall be adjudged guilty of arson in the fourth degree.”
There is no bill of exceptions in this cause, so we can only look to the record proper, and the only question presented by that is the sufficiency of the indictment.
When this cause was here before (131 Mo. 339) it was contended that burning haystacks did not constitute arson in the fourth degree. But that contention did not prevail then, nor can it prevail now. It is true *346that the doctrine of ejusdem generis was not discussed by Burgess, J., when delivering the opinion of the court, but the substance of that doctrine was included in the remarks he then made, showing in effect that the term “chattels” is very comprehensive, sufficiently so to embrace haystacks.
The word chattel is a more extensive term than “goods or effects.”' Web. Internat. Die. And effects are defined as “property, goods and chattels, movables, including fixtures. Rapalje, Law Die.
Upon these authoritative definitions we make no doubt that haystacks are ejusdem generis as “goods, wares or merchandise,” and are properly embraced under the term chattels.
Moreover, the indictment would be good upon another ground, under the clause of the section aforesaid, which embraces “any grain, grass or herbage growing or standing in the field.”
Now, hay is but grass “cut and cured for fodder,” Wreb. Internat. Die.; and so the words “grass...... standing in the field,” may well include haystacks.
Therefore judgment affirmed.
All concur.